Exhibit 10.1

[Blockbuster Letterhead]

February 21, 2006

Mr. Larry J. Zine

c/o Blockbuster Inc.

1201 Elm Street

Dallas, Texas 75270

Dear Larry:

Blockbuster Inc. (“Blockbuster”) and you previously entered into an employment
agreement dated October 13, 2000 (the “Agreement”), pursuant to which you serve
as Executive Vice President and Chief Financial Officer of Blockbuster.
Paragraph 17 of the Agreement provides that the Agreement may be changed only by
a writing signed by both parties.

Blockbuster and you now desire to amend (this “Amendment”) the provisions of
Paragraphs 8(b) and (c) of the Agreement in accordance with the terms of this
Amendment.

As used in this Amendment, terms that begin with an initial capital letter have
the same meanings as such terms have in the Agreement unless a contrary meaning
is specified in this Amendment.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Blockbuster and you agree to the following:

 

1. Paragraph 8(b) of the Agreement is hereby amended and restated as follows:

(b) Termination Without Cause. Blockbuster may terminate your employment under
this Agreement without Cause at any time during the Term by written notice to
you, or, after December 31, 2006, you may terminate your employment by written
notice to Blockbuster.

 

2. Paragraph 8(c) of the Agreement is hereby amended and restated as follows:

(c) Termination Payments/Benefits. If your employment terminates under Paragraph
8(b), you will thereafter receive, less applicable withholding taxes, and
conditioned on your execution of a General Release and Waiver of Claims
substantially in the form attached hereto as an Addendum, a lump sum payment in
the amount of One Million, One Hundred Eighty-Nine Thousand, Eight Hundred
Dollars and No Cents ($1,189,800.00). Your lump sum payment will be payable six
(6) months after your termination unless you elect to have the payment made
earlier.



--------------------------------------------------------------------------------

3. The General Release and Waiver of Claims you must sign to receive Termination
Payment/Benefits does not, and is not intended to, relieve Blockbuster of any
indemnification agreements or obligations owed to you.

 

4. In all other respects, the Agreement remains unchanged and in full force and
effect.

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Amendment to the undersigned. After this
Amendment has been executed by both parties, it shall constitute a binding
Amendment to the Agreement.

 

Sincerely, /s/ John F. Antioco

John F. Antioco

Chairman and Chief Executive Officer

ACCEPTED AND AGREED:

 

/s/ Larry J. Zine     February 21, 2006

Larry J. Zine

    Date